PRECEDENTIAL

         UNITED STATES COURT OF APPEALS
              FOR THE THIRD CIRCUIT

                     ______________

                       No. 20-1158
                     ______________

             UNITED STATES OF AMERICA

                             v.

                     CORY MELVIN,
                              Appellant

                      ____________

      On Appeal from the United States District Court
               for the District of New Jersey
              (D.C. No. 2-09-cr-00343-001)
        District Judge: Honorable Kevin McNulty
                       ____________

                Argued: September 23, 2020

          Before: AMBRO, PORTER, and ROTH,
                    Circuit Judges.

                 (Filed: October 16, 2020)
                      ____________

Richard Coughlin
Louise Arkel [ARGUED]
Office of Federal Public Defender
1002 Broad Street
Newark, NJ 07102

             Counsel for Appellant Cory Melvin
Craig Carpenito
Sabrina G. Comizzoli [ARGUED]
Mark E. Coyne
Office of United States Attorney
970 Broad Street
Newark, NJ 07102

             Counsel for Appellee United States of America

                       ____________

                OPINION OF THE COURT
                     ____________

PORTER, Circuit Judge.

       More than a decade ago, Cory Melvin pleaded guilty to
all counts of a seven-count indictment charging him with
possession and transfer of a machine gun, being a felon in
possession of a firearm, engaging in an illegal firearms
business, and conspiracy. In April 2011, the District Court
sentenced Melvin to 121 months of imprisonment and three
years of supervised release. On appeal, we affirmed Melvin’s
conviction. See United States v. Melvin, 463 F. App’x 141, 149
(3d Cir. 2012). Melvin was released from prison in July 2017
and began his three-year term of supervised release on
November 28, 2017.

       On August 29, 2019, with 15 months of supervised
release yet to be completed, Melvin filed a motion in the
District Court for early termination of his term of supervised
release pursuant to 18 U.S.C. § 3583(e). Melvin argued that
early termination was warranted because “his post-offense
conduct and successful completion of well over one year of
supervised release” rendered any additional period of
supervised release “superfluous to afford adequate deterrence
…, to further drive home the point that his conduct was wrong,
or to serve the public good.” App. 19–21. Unpersuaded, the
District Court denied the motion on January 9, 2020.

       Melvin appeals this adverse order, contending that the
District Court abused its discretion in requiring him to show
that changed or extraordinary circumstances warrant relief. We

                              2
agree that the District Court misapprehended the applicable
legal standard because of language from non-precedential
decisions of this Court. We clarify the appropriate standard
today. Accordingly, we will vacate the District Court’s order
and remand for reconsideration of Melvin’s motion under the
correct standard.

                               I

        Melvin is, according to his submission to the District
Court, a changed man. He “has worked steadily, continued and
strengthened his relationships with his children and new wife,
and impressed his Probation Officer.” App. 17. He “is crime-
free, incident-free, and is steadily employed in not just one but
two jobs.” App. 19. He desires “to work and to provide for his
family, and work to be a better man and a happy person and
enjoy freedom after a lengthy prison sentence.” App. 20. And
having completed most of his three-year supervision term, he
“represents no danger to the public.” App. 19.

        In light of his stellar conduct and new outlook on life,
Melvin believes that the interests of justice would be served by
early termination of his term of supervised release. He told the
District Court that early termination would “allow[] the
Probation Office to invest its resources in the supervision of
those who truly need it,” and would also satisfy “the relevant
goals of sentencing.” App. 19–20. While recognizing that
“early termination of supervision is not granted as a matter of
course,” Melvin argued that it was warranted in his case in the
exercise of the District Court’s discretion. App. 19.

       The government opposed Melvin’s motion, contending
that his conduct demonstrated “mere compliance” with the
terms of supervised release and “fail[ed] to present exceptional
or unforeseen circumstances that would warrant early
termination.” App. 34–35. Melvin countered that the statute
does not “require extraordinary circumstances” to be shown
before early termination may be granted. App. 38.

       The District Court denied Melvin’s motion. It adopted
the government’s view that the applicable legal standard
requires a showing of new, unforeseen, or extraordinary or
exceptional circumstances:


                               3
       Early termination is warranted “only when the
       sentencing judge is satisfied that something exceptional
       or extraordinary warrants it,” United States v. Laine,
       404 F. App’x 571, 573–74 (3d Cir. 2010), or upon a
       showing of “new or unforeseen circumstances,” United
       States v. Davies, 746 F. App’x 86, 89 (3d Cir. 2018).
       Compliance with the conditions of supervised release is
       expected, not exceptional; without more, compliance is
       not enough to warrant early termination. See Laine, 404
       F. App’x at 574; United States v. Senyszyn, No. 06-CR-
       311, 2015 WL 3385520, at *1 (D.N.J. May 26, 2015).

App. 4.

       Applying that standard to Melvin’s circumstances, the
District Court agreed that Melvin had “adjusted very well to
supervision and lived a law-abiding life.” App. 4. But the
District Court then found that Melvin’s serious offenses of
conviction outweighed his more recent conduct and that
Melvin’s compliance with the terms of supervised release were
“not special or unforeseen circumstances” warranting early
termination. App. 5. The court also deemed supervision “not
so burdensome as to be counterproductive” since Melvin
would be required to report only once every three months until
November 2020. App. 5. While the court “applaud[ed]”
Melvin for being “on the road to a law-abiding life,” it
considered this change in Melvin’s behavior as proof that
“supervised release is working as intended.” App. 5. After
giving “due consideration to the [18 U.S.C.] § 3553(a)
factors,” the court concluded that it would “exercise [its]
discretion to deny the motion for early termination of
supervised release.” App. 5.

       Melvin timely brought this appeal.

                               II

       The District Court had subject-matter jurisdiction over
this case under 18 U.S.C. § 3231. We have jurisdiction over
Melvin’s appeal under 28 U.S.C. § 1291. We review the
court’s denial of a motion for early termination of supervised
release for abuse of discretion. United States v. Smith, 445 F.3d
713, 716 (3d Cir. 2006). An abuse of discretion “can occur if
[a district court] fails to apply the proper legal standard[.]”
                               4
United States v. Tomko, 562 F.3d 558, 565 (3d Cir. 2009) (en
banc) (internal quotation marks omitted); accord United States
v. Emmett, 749 F.3d 817, 819 (9th Cir. 2014) (explaining that
it is an abuse of discretion for a court to apply the wrong legal
standard when deciding a § 3583(e) motion to terminate
supervised release).

       Under 18 U.S.C. § 3583(e), a sentencing court may
terminate a term of supervised release prior to its expiration.
The statute provides, in relevant part:

       The court may, after considering the factors set forth in
       [18    U.S.C. §] 3553(a)(1),        (a)(2)(B),     (a)(2)(C),
       (a)(2)(D), (a)(4), (a)(5), (a)(6), and (a)(7)[,] terminate a
       term of supervised release and discharge the defendant
       released at any time after the expiration of one year of
       supervised release, pursuant to the provisions of the
       Federal Rules of Criminal Procedure relating to the
       modification of probation, if it is satisfied that such
       action is warranted by the conduct of the defendant
       released and the interest of justice.

18 U.S.C. § 3583(e)(1).

       The provision requires a court entertaining a motion for
early termination of supervised release to consider the
following § 3553(a) sentencing factors:

       (1) the nature and circumstances of the offense and the
       defendant’s history and characteristics; (2) the need to
       afford adequate deterrence to criminal conduct, protect
       the public from further crimes of the defendant, and
       provide him with needed educational or vocational
       training, medical care, or other correctional treatment in
       the most effective manner; (3) the kinds of sentence and
       sentencing range established for the defendant’s crimes;
       (4) pertinent policy statements issued by the United
       States Sentencing Commission; (5) the need to avoid
       unwarranted sentence disparities among defendants
       with similar records who have been found guilty of
       similar conduct; and (6) the need to provide restitution
       to any victims of the offense.



                                5
Davies, 746 F. App’x at 88–89 (citing 18 U.S.C. § 3553(a)(1),
(2)(B)–(D), (4)–(7)).

        After considering these factors, the court may provide
relief only if it is satisfied that early termination is warranted
by the defendant’s conduct and is in the interest of justice. 18
U.S.C. § 3583(e)(1). “The expansive phrases ‘conduct of the
defendant’ and ‘interest of justice’ make clear that a district
court enjoys discretion to consider a wide range of
circumstances when determining whether to grant early
termination.” Emmett, 749 F.3d at 819. District courts are not
required to make specific findings of fact with respect to each
of these factors; rather, “a statement that [the district court] has
considered the statutory factors is sufficient.” United States v.
Gammarano, 321 F.3d 311, 315–16 (2d Cir. 2003) (alteration
in original) (internal quotation marks omitted).

       The District Court considered the § 3553(a) factors,
Melvin’s conduct, and the interest of justice in reaching its
conclusion that early termination was unwarranted. We take no
issue with its weighing of these considerations. Nevertheless,
we feel compelled to vacate its order because of its reliance on
our non-precedential decisions in Laine and Davies for the
proposition that early termination “is warranted ‘only when the
sentencing judge is satisfied that something exceptional or
extraordinary warrants it,’” or “upon a showing of ‘new or
unforeseen circumstances[.]’” App. 4 (emphasis added) (first
quoting Laine, 404 F. App’x at 573–74, then quoting Davies,
746 F. App’x at 89). This requirement finds no support in the
statutory text. We therefore hold that a district court need not
find that an exceptional, extraordinary, new, or unforeseen
circumstance warrants early termination of a term of
supervised release before granting a motion under 18 U.S.C.
§ 3583(e)(1).

       Our opinion in Laine stated, in reliance on the Second
Circuit’s decision in United States v. Lussier, 104 F.3d 32, 36
(2d Cir. 1997), that “early termination of supervised release
under section 3583(e) should [generally] occur only when the
sentencing judge is satisfied that something exceptional or
extraordinary warrants it[.]” Laine, 404 F. App’x at 573–74.
But this was a misreading of Lussier. As the Second Circuit
explained more recently, Lussier “does not require new or

                                 6
changed circumstances relating to the defendant in order to
modify conditions of release, but simply recognizes that
changed circumstances may in some instances justify a
modification.” United States v. Parisi, 821 F.3d 343, 347 (2d
Cir. 2016). In other words, extraordinary circumstances may
be sufficient to justify early termination of a term of supervised
release, but they are not necessary for such termination. See
United States v. Murray, 692 F.3d 273, 279 (3d Cir. 2012). We
think that “[g]enerally, early termination of supervised release
under § 3583(e)(1)” will be proper “only when the sentencing
judge is satisfied that new or unforeseen circumstances”
warrant it. Davies, 746 F. App’x at 89 (emphasis added)
(internal quotation marks omitted). That is because, if a
sentence was “sufficient, but not greater than necessary” when
first pronounced, 18 U.S.C. § 3553(a), we would expect that
something will have changed in the interim that would justify
an early end to a term of supervised release. But we disavow
any suggestion that new or unforeseen circumstances must be
shown.

       This Court shoulders some of the blame for the District
Court’s belief that new circumstances must be present. See,
e.g., United States v. Kay, 283 F. App’x 944, 946 (3d Cir.
2008) (holding that a district court “did not abuse its discretion
in looking for changed circumstances”). And the District Court
would likely act within the bounds of its discretion if it reached
the same result on remand. But we will vacate the District
Court’s order out of an abundance of caution, due to the risk
that reliance on our decision in Laine may have tainted its
analysis.

                               III

        For the foregoing reasons, we will vacate the District
Court’s order denying Melvin’s motion and remand for further
proceedings. Because Melvin’s term of supervised release is
set to end late next month, at which point his motion would be
moot, we will direct the Clerk of Court to issue the mandate
forthwith. See Fed. R. App. P. 41(b). We trust that the District
Court will reconsider the motion with appropriate dispatch.




                                7